Order entered June 6, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                    No. 05-12-00079-CV

                  IN THE INTEREST OF B.A.J. AND K.S.J., CHILDREN

                                            AND

                                    No. 05-12-00135-CV

                  IN THE INTEREST OF B.A.J. AND K.S.J., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-03409

                                          ORDER
       Because a review of the clerk’s records in these appeals reveals the two appeals are the

same, we CONSOLIDATE, on our own motion, appellate cause number 05-12-0079-CV into

cause 05-12-00135-CV. The parties shall now use only cause number 05-12-00135-CV when

referencing the appeal.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE